Citation Nr: 0904588	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  08-06 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  

In December 2008, the Veteran presented testimony before the 
undersigned Veterans Law Judge (VLJ) in Washington, D.C.  A 
copy of the transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In an unappealed August 2003 rating action, the RO denied 
service connection for bilateral hearing loss.  

2.  Evidence received since August 2003, when viewed by 
itself or in context of the entire record, raises a 
reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss.  

3.  Bilateral hearing loss is related to the Veteran's active 
duty.  

4.  Tinnitus is related to the Veteran's active duty.  




CONCLUSIONS OF LAW

1.  The August 2003 rating action, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Additional evidence received since the August 2003 rating 
action is new and material, and the requirements to reopen 
the claim for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).  

3.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).  

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

By an August 2003 rating action, the RO denied service 
connection for bilateral hearing loss.  Service treatment 
records are negative for complaints or treatment referable to 
hearing impairment-or any symptoms reasonably attributable 
thereto.  

The first competent evidence of hearing impairment is dated 
in December 2002, when a VA audiological evaluation reflected 
the presence of bilateral mild to severe sensorineural 
hearing loss.  A July 2003 VA audiological examination 
illustrated mild to severe sensorineural hearing loss in the 
Veteran's right ear and mild to profound sensorineural 
hearing loss in his left ear.  

Based on the absence of evidence of complaints, or findings, 
of hearing loss in the service treatment records, as well as 
the Veteran's report of pre-service and post-service 
occupational noise exposure, the examiner concluded that the 
Veteran's hearing loss was "not due to his military 
service."  

In August 2003, the RO concluded that evidence of record did 
not establish an association between the Veteran's hearing 
loss and his active duty.  As such, the RO denied service 
connection for bilateral hearing loss.  Because he did not 
initiate an appeal of the August 2003 decision, that 
determination became final.  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider the issue of 
entitlement to service connection for the claimed 
disabilities on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F3d. 1380 
(Fed. Cir. 1996).  

At the time of the August 2003 rating action, the record 
contained no competent evidence of a relationship between the 
diagnosed bilateral hearing loss and the Veteran's service.  
Thus, the RO denied service connection for such a disability.  

Additional evidence received since that earlier decision 
includes reports of recent VA audiological evaluation and 
treatment (including the receipt of hearing aids).  At a 
September 2006 VA audiological evaluation, the examining 
audiologist diagnosed moderate to severe sensorineural 
hearing loss in the Veteran's right ear and moderate to 
profound sensorineural hearing loss in his left ear.  Based 
on the Veteran's history of military noise exposure, as well 
as the type and configuration of his current hearing loss, 
the examiner concluded that "it is at least as likely as not 
that the . . . [Veteran's] hearing loss . . . may be related 
to military service."  

As the additional evidence received since the last prior 
final denial of service connection for bilateral hearing loss 
in August 2003 includes a competent medical opinion 
associating the Veteran's current hearing impairment with his 
active duty, the Board finds such evidence to be probative 
and to raise a reasonable possibility of substantiating the 
claim for service connection for bilateral hearing loss.  

Consequently, the Board concludes that the additional 
evidence received since the last prior final denial of 
service connection for bilateral hearing loss is new and 
material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the Veteran's 
claim for service connection for such a disorder.  

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including organic 
diseases of the nervous system, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

Bilateral Hearing Loss

Audiological testing conducted in July 2003 confirmed the 
presence of impaired hearing for VA disability benefit 
purposes.  38 C.F.R. § 3.385 (2008).  Subsequent VA medical 
records reflect the Veteran's use of hearing aids for his 
sensorineural hearing loss.  

The Veteran maintains that his currently-diagnosed bilateral 
hearing loss is the result of noise to which he was exposed 
during firing exercises in service.  See, e.g., December 2008 
hearing transcript (T.) at 3-7.  Lay statements submitted 
during the current appeal note the Veteran's participation in 
firing exercises in the summer of 1967 and his subsequent 
complaints of hearing impairment.  

In this regard, the Board notes that the Veteran is competent 
to describe the circumstances surrounding his in-service 
noise exposure and to report the hearing impairment symptoms 
that he experiences because such actions come to him through 
his senses and, as such, require only personal knowledge 
rather than medical expertise.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  Further, the United States Court of Appeals 
for Veterans Claims (Court) has held that lay evidence (as, 
for example, the Veteran's contentions in the present case) 
does not lack credibility simply because it is unaccompanied 
by contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  

As previously discussed herein, a July 2003 VA examiner 
concluded that the Veteran's hearing loss "is not due to his 
military service."  In support of this conclusion, the 
examiner referenced the veteran's report of pre-service, and 
post-service, occupational noise exposure (at his job at a 
printing press company) as well as the service treatment 
records which were negative for complaints or treatment 
referable to hearing impairment-or any symptoms reasonably 
attributable thereto.  In fact, evidence available at that 
time showed no objective finding of hearing loss until 
December 2002.  

Subsequent to the July 2003 VA audiological examination, 
however, the Veteran has undergone multiple periodic 
audiological evaluations.  Reports of these examinations have 
also indicated his use of hearing aids.  Of particular 
significance to the Board is a September 2006 VA 
audiologist's conclusion that "it is at least as likely as 
not that the . . . [Veteran's] hearing loss . . . may be 
related to military service."  In support of this 
conclusion, the examiner referenced the Veteran's history of 
military noise exposure, as well as the type and 
configuration of his hearing loss shown on current testing.  

The April 1967 separation examination showed normal hearing.  
According to competent lay evidence, the acoustic trauma to 
which the Veteran was exposed during firing exercises 
occurred in the summer of 1967-after the discharge 
examination.  The July 2003 VA examiner's conclusion that the 
Veteran's hearing loss was not related to service does not 
appear to have considered the timing of these in-service 
events.  

On the other hand, the September 2006 VA audiologist found a 
positive association between the Veteran's hearing loss and 
his service-based on his in-service acoustic trauma and on 
the current specific configuration of his hearing loss.  In 
addition, a DD Form 214, Armed Forces Of The United States 
Report Of Transfer Or Discharge, confirms the veteran's 
receipt of the Marksman (Rifle) Badge.  Thus, based on this 
evidentiary posture, the Board finds that the 
benefit-of-the-doubt rule applies and that service connection 
for bilateral hearing loss is warranted.  

Tinnitus

The Veteran asserts that he has experienced ringing, and 
roaring, sensations in his ears since his service.  He 
maintains that these symptoms were caused by the acoustic 
trauma to which he was exposed during artillery firing 
exercises in service in 1967.  See, e.g., T. at 13-14.  

The Veteran is competent to describe the circumstances 
surrounding his in-service noise exposure and to report the 
tinnitus symptoms that he experiences (to include ringing and 
roaring sensations in his ears) because such actions come to 
him through his senses and, as such, require only personal 
knowledge rather than medical expertise.  Layno, 6 Vet. App. 
at 470.  Further, the Court has held that lay evidence (as, 
for example, the veteran's contentions in the present case) 
does not lack credibility simply because it is unaccompanied 
by contemporaneous medical evidence.  Buchanan, 451 F.3d at 
1337.

In this regard, the Board notes that service personnel 
records illustrate the Veteran's receipt of the Marksman 
(Rifle) Badge.  Additionally, post-service medical reports 
include diagnoses of constant bilateral tinnitus.  

Of particular significance to the Board is the September 2006 
examining VA audiologist's opinion that "it is at least as 
likely as not that the . . . [Veteran's constant bilateral 
tinnitus] may be related to military service."  Of 
importance to the examiner was the Veteran's in-service 
acoustic trauma, which (as the Board has discussed herein) 
the Veteran is competent to report.  

Importantly, the claims folder contains no medical opinion 
refuting the conclusion of the September 2006 VA audiologist.  
Based on this evidentiary posture, the Board finds that the 
benefit-of-the-doubt rule applies and that service connection 
for tinnitus is warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  As has been discussed herein, 
however, the Board is granting in full the Veteran's hearing 
loss and tinnitus claims.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of service connection for 
bilateral hearing loss is granted.  

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


